Citation Nr: 0801950	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-33 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for a lumbosacral 
spine disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in November 2005 the veteran submitted a 
claim for service connection for a right neck condition.  The 
Board further observes that in July 1968 the RO denied 
service connection for a neck disorder.  In a January 2006 
statement, the veteran's representative indicated that the 
veteran was actually referring to the right mandible.  The 
Board refers this matter to the RO for appropriate action.

The Board also notes that the veteran has submitted evidence 
after the final adjudication by the RO.  In a December 2007 
statement, the veteran's appointed representative waived RO 
consideration of the additional evidence.  Therefore, it is 
proper for the Board to review this appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to August 27, 2007, the veteran's service-connected 
lumbosacral strain was manifest by forward flexion of 40 
degrees.

3.  The veteran's service-connected lumbosacral strain is 
currently manifest by forward flexion of 70 degrees.

4.  The evidence of record demonstrates the veteran's 
thoracic spine disorder is not a result of any established 
event, injury, or disease during active service.

5.  The evidence of record demonstrates the veteran's 
thoracic spine disorder has not been secondarily caused by or 
aggravated by any service-connected condition.

6.  The evidence of record demonstrates the veteran's 
cervical spine disorder is not a result of any established 
event, injury, or disease during active service.

7.  The evidence of record demonstrates the veteran's 
cervical spine disorder has not been secondarily caused by or 
aggravated by any service-connected condition.


CONCLUSIONS OF LAW

1.  Prior to August 27, 2007, the criteria for a rating of 20 
percent, but no higher, for a lumbosacral spine disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5237 
(2007).

2.  From August 27, 2007, the criteria for a rating of 10 
percent, but no higher, for a lumbosacral spine disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5237 
(2007).

3.  The evidence of record demonstrates the veteran's 
thoracic spine disorder is not a result of any established 
event, injury, or disease during active service.

4.  The evidence of record demonstrates the veteran's 
cervical spine disorder is not a result of any established 
event, injury, or disease during active service.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2005.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice 
regarding these matters was sent to the veteran in 
March 2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.
General Law and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2007).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2007).

   
38 C.F.R. § 4.71, Plate V (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

Analysis-Lumbosacral Spine Disorder

In March 1968, the RO established service connection for 
residuals of a lumbar strain.  This decision was based on the 
veteran's service records, the report of a motor vehicle 
accident from 1966, and the results of a VA examination in 
December 1967.

Social Security Administration records and a private medical 
record show that in August 1990, the veteran had a work 
accident in which he injured his lower back.  

During a May 1997 VA examination, the veteran stated that he 
injured his back while playing basketball in 1977 or 1978.

VA outpatient records from August 2004 through August 2005 
reveal ongoing complaints and treatment for low back pain.  
On VA examination in April 2005, the veteran complained of 
sharp pain that radiated to his left lower extremity.  He 
reported variable flare-ups.  He did not wear a brace and 
could walk unaided.  On objective examination, forward 
flexion of the thoracolumbar spine was observed to be to 40 
degrees with pain at 40 degrees.  Extension was to 15 degrees 
with pain at 10 degrees.  Left and right lateral flexion was 
to 30 degrees.  Left and right lateral rotation was to 30 
degrees.  The pain increased with repetitive movement.  On 
neurological examination, the sensory exam was intact.  The 
reflexes were symmetrical with negative Lasegue's sign.  The 
examiner noted no incapacitating episodes.  After reviewing 
the claims file and noting the additional trauma the veteran 
experienced in 1977 and 1990, the examiner opined that it was 
impossible to distinguish which injuries were responsible for 
the veteran's symptoms.

On VA examination in January 2006, the veteran reported 
chronic sharp lower back pain with variable flare-ups.  He 
could walk unaided but said he was unsteady.  He said that he 
had been unemployed since 1990.  On objective examination, 
forward flexion of the thoracolumbar spine was observed to be 
to 40 degrees with pain at 40 degrees.  Extension was to 20 
degrees with pain at 20 degrees.  Left and right lateral 
flexion was to 20 degrees.  Left and right lateral rotation 
was to 20 degrees.  The pain increased with repetitive 
movement.  The examiner noted straightening of the lumbar 
lordosis.  Sensory, motor, and reflex tests were noted to be 
within normal limits.  No incapacitating episodes were noted.  
A diagnosis of multilevel degenerative disc disease of the 
lumbar sacral spine was listed with grade 0-1 
Spondylolisthesis at L-4 to S-1 level.

Private medical correspondence from December 2005 indicated 
that the veteran had degenerative disc disease at L4-5 and 
L1-2.  The correspondence also noted Spondylolisthesis at L5 
to S1.

Private medical correspondence from P.L.V., M.D., dated 
August 27, 2007 stated that the veteran had lower back pain.  
It was noted that the veteran could only sit or stand for 
very short periods of time and had tingling which radiated 
down his left leg.  The doctor observed tenderness in the 
lumbar pine with a defect at the L5 level.  Flexion of the 
lumbar spine was to 70 degrees.  Extension was to 0 degrees.  
A magnetic resonance imaging (MRI) indicated a chronic defect 
of the pars interarticularis at L5 which resulted in a 
Spondylolisthesis between L5 and S1.  A contemporaneous X-ray 
revealed a grade 2 Spondylolisthesis at L5-S1.  The examiner 
opined that the veteran had a Spondylolisthesis while in the 
Army in 1966 and a car accident exacerbated his disorder.  He 
also opined that the veteran's low back problem was permanent 
and causally related to the veteran's 1966 accident.

Prior to August 27, 2007, the Board finds that the 
requirements for an evaluation of 20 percent, but no higher, 
have been met for the veteran's service connected lumbosacral 
spine disorder.  VA examinations from April 2005 and 
January 2006 revealed forward flexion of the thoracolumbar 
spine to 40 degrees.  Under Diagnostic Code 5237, a 20 
percent evaluation is warranted when there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees.  See 38 C.F.R. § 4.71a.

The Board recognizes that after reviewing the claims file and 
noting the additional trauma the veteran experienced in 1977 
and 1990, the April 2005 VA examiner opined that it was 
impossible to distinguish which injuries were responsible for 
the veteran's lumbosacral symptoms.  The Court has stated 
that if the distinction between service connected and non-
service connected symptomatology cannot be made without 
resorting to speculation, the benefit of the doubt should be 
resolved in favor of the veteran.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of a service-connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in favor of the 
veteran, dictates that such signs and symptoms be attributed 
to the service-connected condition).  Therefore, applying the 
benefit of the doubt to the veteran, a 20 percent evaluation 
is warranted prior to August 27, 2007.

Private medical correspondence from P.L.V., M.D., dated 
August 27, 2007 stated the veteran had flexion of the 
lumbosacral spine to 70 degrees.  Under Diagnostic Code 5237, 
a 10 percent evaluation is warranted when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees.  See 38 C.F.R. § 4.71a.  As 
the veteran's lower back disorder appears to have improved as 
demonstrated by the August 2007 correspondence, a staged 
rating is appropriate.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  An evaluation of 10 percent 
is warranted from August 27, 2007, as that is the date on 
which medical records document improved range of motion of 
the lower back.

There is no competent evidence of intervertebral disc 
syndrome as to warrant consideration under alternative rating 
criteria.  Although the veteran complained of radiating 
tingling to the left lower extremity, the April 2005 and 
January 2006 VA examiner found no neurological deficit.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
The medical evidence of record demonstrates the veteran's 
employment impairment is due to both service and nonservice-
related disabilities.  The overall evidence of record is not 
indicative of a marked interference with employment related 
to this service-connected disorder that would warrant an 
extraschedular evaluation.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Cervical and Thoracic Spine Disorders

Service records are negative for any signs, symptoms, 
diagnoses, or complaints of cervical or thoracic back pain.  
In the May 1967 Report of Medical History upon discharge, the 
medical examiner recorded that the veteran alleged lower back 
pain but not cervical or thoracic pain.  The May 1967 
discharge examination revealed Spondylolisthesis L5 on S1 and 
spina bifida at S1 but no problems with the cervical or 
thoracic spine.

During a December 1967 VA examination, the veteran reported 
that he was in a car accident in March 1966.  He stated that 
since the accident he experienced intermittent low back pain.  
He did not report cervical or thoracic spine pain.  The 
examiner noted that there were no specific points of 
tenderness in the back, and the veteran had excellent overall 
spinal mobility with excellent equal straight leg raising.

Social Security Administration records and a private medical 
record show that in August 1990, the veteran had a work 
accident in which he injured his lower back.  In a private 
medical record from February 1991, the veteran also stated 
that he had injured his back in another accident three months 
previous to the August 1990 incident.

During a May 1997 VA examination, the veteran stated that he 
injured his back while playing basketball in 1977 or 1978.  
During the examination, he grabbed his low back to indicate 
the area of pain.

VA outpatient records from August 2004 through August 2005 
reveal ongoing complaints and treatment for low back pain.

On VA examination in April 2005, after reviewing the claims 
file, the physician stated that she found evidence of 
lumbosacral strain from a motor vehicle accident that 
occurred during active service.  The examiner also noted 
evidence of new trauma that occurred outside of active 
service resulting in left-sided lumbosacral radiculopathy.  A 
diagnosis of degenerative disc disease and degenerative joint 
disease of the cervical spine was listed.  The examiner 
opined that as the veteran had additional trauma to his spine 
in 1977 and 1990 after leaving active duty it was impossible 
to distinguish which of all of his injuries were responsible 
for his current symptoms.

Private medical correspondence from P.L.V., M.D., dated 
January 2006 indicated that the veteran had been in a car 
accident in October 2004.  The veteran complained of pain in 
his neck and tingling into his fingers.  Physical examination 
revealed decreased range of motion of the cervical spine.  An 
MRI revealed multiple herniated discs of the cervical spine.  
Dr. P.L.V. opined that the veteran's current symptoms were an 
exacerbation of an accident that originally occurred while he 
was in the Army.

On VA examination in January 2006, the veteran complained of 
cervical pain.  After examining the veteran, the examiner 
opined that the veteran had degenerative disc disease of the 
cervical spine at the C5-6 and C6-7 levels.

In a physician's questionnaire dated December 2005, Dr. 
P.L.V. stated that he had treated the veteran for eight 
months, and had reviewed private medical records.  He opined 
that the veteran had cervical radiculopathy.  In additional 
correspondence dated August 2007, Dr. P.L.V. stated that the 
veteran had painful movements of his neck and tingling in his 
hands.  He noted spasm and tenderness in the cervical spine.  
He observed that extension of the neck caused pain to radiate 
down the veteran's left arm.  He noted that a February 2005 
MRI revealed significant degenerative disc disease and 
cervical cord impingement from C4-7.  He recounted the 
veteran's history of being in an accident in 1966 while in 
the Army.  Dr. P.L.V. opined that the veteran's back problem 
was permanent and causally related to the accident of 1966.

The evidence of record clearly shows that the veteran 
currently has a cervical spine disorder.  However, there is 
no competent medical evidence which provides a nexus between 
the veteran's current cervical spine disorder and any 
established event, injury, or disease from active service.  
The Board recognizes the January 2006 and August 2007 
statements from Dr. P.L.V. which opined that the veteran's 
cervical spine disorder was causally related to a car 
accident that occurred while the veteran was in the service.  
However, the private doctor did not review the veteran's 
service records or medical documents from the time.  The 
doctor formed his opinion based on the veteran's recounted 
history.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value. See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion on when it 
is based exclusively on the recitations of a claimant that 
have been previously rejected.)  Thus, while the January 2006 
and August 2007 provide competent medical evidence regarding 
the veteran's current symptoms, they do not provide a 
competent medical nexus between those symptoms and any 
established event, injury, or disease from active service as 
they rely on the veteran's unsubstantiated account of his 
medical history.

The file contains ample evidence that the veteran was 
involved in a car accident in March 1966.  However, there is 
no evidence that the accident caused a thoracic or cervical 
spine injury.  The separation examination reported low back 
pain.  The December 1967 VA examiner recorded a lumbar 
strain.  However, none of the medical evidence from the time 
of the accident shows a thoracic or cervical spine disorder.  
Without evidence of an established event, injury, or disease 
from active service and competent medical evidence that links 
a current disorder to that event, service connection for 
thoracic and cervical spine disorders cannot be granted on a 
direct basis.

The Board has considered whether service connection for 
thoracic and cervical spine disorders could be established on 
a presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, no medical evidence demonstrates 
that the veteran experienced a thoracic or cervical spine 
disorder to a compensable level within a year after his 
discharge from active duty.  Therefore, service connection 
for thoracic and cervical spine disorders cannot be 
established on a presumptive basis.

While the veteran may sincerely believe he has thoracic and 
cervical spine disorders as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Prior to August 27, 2007, entitlement to an evaluation of 20 
percent, but no higher, for a lumbosacral spine disorder is 
granted, subject to the regulations governing the payment of 
monetary awards.

From August 27, 2007, entitlement to an evaluation of 10 
percent, but no higher, for a lumbosacral spine disorder is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to service connection for a thoracic spine 
disorder is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


